Exhibit 2.2 SEPARATION AND DISTRIBUTION AGREEMENT BY AND BETWEEN EMERGENT BIOSOLUTIONS INC. AND APTEVO THERAPEUTICS INC. DATED AS OF JULY 29, 2016 ARTICLE IDEFINITIONS 2 ARTICLE IITHE SEPARATION 15 Transfer of Assets and Assumption of Liabilities 15 Aptevo Assets 17 Aptevo Liabilities 19 Transfer of Excluded Assets; Assumption of Excluded Liabilities 21 Approvals and Notifications 22 Novation of Aptevo Liabilities 24 Novation of Excluded Liabilities 25 Intercompany Agreements and Arrangements 26 Treatment of Shared Contracts 27 Bank Accounts; Cash Balances; Collection of Accounts Receivable 28 Ancillary Agreements 29 Disclaimer of Representations and Warranties 29 Intellectual Property 29 Transition Committee 30 ARTICLE IIITHE DISTRIBUTION 30 The Distribution 30 Actions Prior to the Distribution 31 Conditions to Distribution 32 Certain Stockholder Matters 33 ARTICLE IVMUTUAL RELEASES; INDEMNIFICATION 35 Release of Pre-Distribution Claims 35 Indemnification by Aptevo 37 Indemnification by Emergent 38 Procedures for Indemnification of Third-Party Claims 38 Additional Matters 40 Remedies Cumulative 41 Survival of Indemnities 41 Guarantees, Letters of Credit or Other Obligations 41 Contribution 42 Covenant Not to Sue 42 Taxes 43 ARTICLE VINSURANCE 43 Insurance Matters 43 ARTICLE VICERTAIN OTHER MATTERS 44 No Right to Use Regulatory Information 44 Late Payments 44 Inducement 44 Post-Effective Time Conduct 45 i Non-Competition Obligation 45 No Solicitation of Employees 46 ARTICLE VIIEXCHANGE OF INFORMATION; CONFIDENTIALITY 46 Agreement for Exchange of Information; Archives 46 Ownership of Information 47 Compensation for Providing Information 47 Record Retention 47 Limitations of Liability 47 Production of Witnesses; Records; Cooperation 47 Confidentiality 48 Protective Arrangements 50 Privileged Matters 50 ARTICLE VIIIDISPUTE RESOLUTION 52 Disputes 52 Negotiation and Mediation 53 Arbitration 53 Interim Relief 54 Remedies 54 Expenses 54 Continuation of Services and Commitments 54 ARTICLE IXFURTHER ASSURANCES AND ADDITIONAL COVENANTS 54 Further Assurances 54 ARTICLE XTERMINATION 55 Termination 55 Effect of Termination 56 ARTICLE XIMISCELLANEOUS 56 Counterparts; Entire Agreement; Corporate Power 56 Governing Law 56 Assignability 56 Third-Party Beneficiaries 56 Notices 56 Severability 56 Force Majeure 56 Publicity 56 Expenses 56 Headings 56 Survival of Covenants 56 Waivers of Default 56 Specific Performance 56 Amendments 56 ii Interpretation 56 No Set Off 56 Limitations of Liability 56 Performance 56 Schedules: Schedule 1.1 Specified Aptevo Contracts Schedule 1.2 Specified Emergent Employment Arrangements Schedule 1.3 Specified Aptevo Hedging Arrangements Schedule 1.4 Registered Aptevo Intellectual Property Schedule 1.5 Aptevo Platform Technologies Schedule 1.6 Aptevo Products Schedule 1.7 Intercompany Agreements Schedule 2.1(a) Plan of Reorganization Schedule 2.2(a)(i) Specified Aptevo Assets Schedule 2.2(a)(iii) Transferred Entities Schedule 2.2(a)(xi) Specified Actions Schedule 2.2(b)(ii) Specified Excluded Assets Schedule 2.3(a)(iii) Specified Legacy Businesses Schedule 2.3(b)(iii) Specified Excluded Liabilities Schedule 2.9(a) Specified Shared Contracts Schedule 4.8(b) Specified Guarantees iii SEPARATION AND DISTRIBUTION AGREEMENT This SEPARATION AND DISTRIBUTION AGREEMENT, dated as of July 29, 2016 (this “Agreement”), is made and entered into by and between Emergent BioSolutions Inc., a Delaware corporation (“Emergent”), and Aptevo Therapeutics Inc., a Delaware corporation (“Aptevo”). Aptevo and Emergent are referred to together as the “Parties” and individually as a “Party.” Capitalized terms used herein shall have the respective meanings assigned to them in Article I or elsewhere in this Agreement.
